Citation Nr: 1434552	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  14-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to September 1978.

This matter comes to be Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran contends he has been receiving continuous treatment from three sleep doctors, to include Dr. V., Dr. H. and Dr. M, since 1999 and alleges that is sleep disorder had its onset while on active duty. See January 2010 Statement in Support of Claim.

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran is service connected for multiple disabilities, to include diabetes mellitus, prostate cancer and ischemic heart disease.  Evidence suggests that the Veteran's sleep apnea causes him to be unable to sleep peacefully and that his prostate cancer and diabetes "result" in fatigue.  See July 2012 General Medical VA examination.  A January 2010 private medical record indicates that the Veteran was diagnosed with diabetes mellitus in 1999, the same year he reports being diagnosed with sleep apnea.  See Dr. J.T.B. January 15, 2010 Treatment Record.  

The Veteran has not yet been afforded a VA examination to assess the nature and etiology of his sleep apnea and to determine whether it is at least as likely as not related to service, to include as secondary to his service-connected disabilities.

When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking an additional medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary.

The Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.  In addition, the RO should give him an additional opportunity to update the claims file with any outstanding private treatment records, to include records from Dr. V, Dr. H. and Dr. M. and associate all outstanding VA treatment records with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.

2.  Request the Veteran provide an authorization for release of non-VA private treatment records related to the issue on appeal that are not already associated with the claims file, to include additional records from Dr. V., Dr. H. and Dr. M.  Assist him in obtaining any records he identifies.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Associate all outstanding VA treatment records with the claims file.
4. After the above development has been completed, and records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate VA specialist to determine the current nature and likely etiology of any currently diagnosed sleep disorder, to include sleep apnea.

This REMAND along with evidence in Virtual VA and VBMS must be made available to and reviewed by the examiner.  

Following a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that sleep apnea, or any other currently diagnosed sleep disorder, had its onset or was incurred in service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include sleep apnea, was caused by any of his service-connected disabilities or was aggravated by any of his service-connected conditions.

An opinion as to both causation and aggravation must be rendered.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



